Citation Nr: 0312592	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  00-23 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for right knee 
disability secondary to service-connected left knee 
disability to include the question of whether new and 
material evidence has been submitted to reopen a claim.  

2.  Entitlement to service connection for low back disability 
secondary to service-connected left knee disability to 
include the question of whether new and material evidence has 
been submitted to reopen a claim.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to July 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

Following certification of this appeal to the Board, the 
Board undertook additional development of the evidence, which 
consisted of a VA examination that was conducted in April 
2003.  The report of that examination has now been associated 
with the claims file.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Service connection is in effect for residuals of left 
knee injury and right ankle injury, as well as for 
postoperative residuals of left ankle injury.  

3.  A rating decision dated in March 1998 denied claims of 
entitlement to service connection for right knee and low back 
disabilities secondary to a disability of the left knee, and 
the veteran was so informed in a letter dated March 20, 1998.  

4.  Although the veteran disagreed with these determinations, 
she did not submit a timely substantive appeal following 
issuance to her and her representative of a statement of the 
case in April 1998.  

5.  The evidence received since the March 1998 rating 
decision is not wholly cumulative and is so significant that 
it must be considered in order to fairly decide the merits of 
the claims for secondary service connection for right knee 
and low back disabilities.  

6.  The veteran developed right knee disability as a 
consequence of service-connected left knee and bilateral 
ankle disabilities.  

7.  The veteran's diagnosed L5-S1 disc bulge with residual 
chronic muscle spasm and pain was chronically worsened by her 
service-connected left knee and bilateral ankle disabilities.  


CONCLUSIONS OF LAW

1.  The March 1998 rating decision denying the veteran's 
claims of entitlement to service connection for right knee 
and low back disabilities secondary to a service-connected 
disability of the left knee is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.200, 20.202, 20.302, 
20.1103 (2002).  

2.  New and material evidence has been submitted to reopen 
claims of entitlement to service connection for right knee 
and low back disabilities secondary to service-connected 
disability of the left knee.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2002).  

3.  Right knee disability is proximately due or the result of 
service-connected left knee and bilateral ankle disabilities.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.310(a) (2002).  

4.  The veteran's L5-S1 disc bulge with residual chronic 
muscle spasm and pain was aggravated by service-connected 
left knee and bilateral ankle disabilities.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310(a) (2002); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, became effective during the 
pendency of this appeal, the Board finds it unnecessary to 
address its applicability to the issues decided below in view 
of the dispositions reached.  Although development was 
undertaken by the Board following certification of the 
appeal, remand of the issues of entitlement to secondary 
service connection for right knee and low back disabilities 
is unnecessary in view of the complete grant of the benefits 
sought on appeal.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. 
LEXIS 8275 (Fed. Cir. May 1, 2003); 38 C.F.R. § 20.1304(c) 
(as in effect prior to Feb. 22, 2002).  

A.  New and material evidence

The record shows that a rating decision dated in March 1998 
denied the veteran's claims of entitlement to service 
connection right knee and low back disabilities secondary to 
service-connected disability of the left knee.  The veteran 
was informed of this determination in a letter dated in March 
20, 1998.  Although she filed a timely notice of disagreement 
with these determinations the following month, she did not 
file a timely substantive appeal following the issuance to 
her and her representative of a statement of the case in 
April 1998.  

The veteran maintains, however, that her statement attached 
to her representative's memorandum of October 6, 1999, which 
was received the following day, constitutes her substantive 
appeal of the rating determination entered in March 


1998.  The record shows that following the issuance of the 
statement of the case in April 1998, the veteran continued to 
submit additional evidence, which was then addressed in 
supplemental statements of the case.  However, she made no 
substantive arguments that could be construed as a 
substantive appeal until her statement received in October 
1999.  

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.200.  Under 38 C.F.R. § 20.302(b)(1), 
the substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
statement of the case to the appellant, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed.  The 
date of mailing of the statement of the case is presumed to 
be the same as the date of the statement of the case, and the 
date of mailing of the letter of notification is presumed to 
be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  
38 C.F.R. § 20.302(b)(1).  Had the veteran's substantive 
appeal been received within a year of the March 20, 1998, 
notification letter, her substantive appeal would have been 
timely.  

However, the veteran opted to submit additional evidence in 
support of her claims.  The general rule is that the 
submission of additional evidence after the receipt of notice 
of an adverse determination does not extend the time limit 
for initiating or completing an appeal from that 
determination.  38 C.F.R. § 20.304 (2002).  The exception to 
this rule is that if (1) an appellant submits additional 
evidence within one year of the date of mailing of the 
notification of the determination being appealed and (2) that 
evidence requires the issuance of a supplemental statement of 
the case, then the time to submit a substantive appeal will 
end no sooner than 60 days after the supplemental statement 
of the case has been mailed to the appellant, even if the 60-
day period extends beyond the expiration of the one-year 
appeal period.  38 C.F.R. § 20.302(b)(2).  

The veteran submitted additional evidence that was received 
in October 1998 and was addressed in a supplemental statement 
of the case issued in February 1999.  Through her 
representative, the veteran submitted additional evidence 
that was received on March 26, 1999.  The representative's 
memorandum submitting the additional evidence was dated March 
25, 1999, and therefore could not have been submitted within 
a year of the notification of the March 1998 rating decision.  
The veteran also underwent a VA examination in June 1999.  
The additional evidence received in March 1999 and the report 
of the June 1999 VA examination were addressed in a 
supplemental statement of the case issued in August 1999.  
The earliest date of receipt of a statement that could 
reasonably be construed as a substantive appeal was October 
7, 1999, when she argued that the assessment of her case set 
forth in the August 1999 supplemental statement of the case 
was incorrect.  Although it is not necessary that a 
substantive appeal be set forth on a VA Form 9, see 38 C.F.R. 
§ 20.202, it is necessary that the statement constituting the 
substantive appeal be timely filed.  Here, the evidence that 
required the issuance of a supplemental statement of the case 
in August 1999 was not received within one year of the 
mailing of the notification of the determination being 
appealed.  Moreover, neither the veteran nor her 
representative filed a request for an extension of time to 
file a substantive appeal within the one-year appeal period 
that ended in March 1999, or within the 60-day period for 
responding to the supplemental statement of the case issued 
in February 1999, as required by the provisions of 38 C.F.R. 
§ 20.303 (2002).  

The Board concludes that a substantive appeal from the rating 
determination of March 1998 was not timely filed and that 
that decision therefore became final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.200, 20.202, 20.302, 20.1103.  

However, a claim will be reopened if new and material 
evidence has been submitted since the last final disallowance 
of the claim on any basis.  38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.156(a), 20.1105 (2001); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Smith v. West, 12 Vet. App. 312, 314 (1999).  

The Board must address the issue of new and material evidence 
in the first instance because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  New and 
material evidence means evidence not previously submitted to 
agency decision-makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The application to reopen the current claims was received in 
December 1999.  When the rating board considered this case in 
March 1998, service connection was in effect for residuals of 
a left knee injury, which had been granted in a rating 
determination of July 1985.  However, the evidence before the 
rating board in March 1998 did not demonstrate the existence 
of an etiological relationship between the service-connected 
left knee disability on the one hand and the development of 
right knee and low back disabilities on the other.  However, 
a rating decision dated in May 1998 granted service 
connection for residuals of a right ankle injury and for 
postoperative residuals of a left ankle injury.  In addition, 
evidence submitted subsequent to the March 1998 rating 
decision established both the existence of a right knee 
disorder and an etiologic relationship between that disorder 
and the service-connected orthopedic disabilities, including 
the service-connected left knee disability.  The recent 
medical evidence also showed that the veteran's low back 
disability was aggravated by her service-connected orthopedic 
disabilities, including her left knee condition.  The new 
evidence, considered in light of that before the rating board 
in March 1998, provides "a more complete picture of the 
circumstances surrounding the origin of" her right knee and 
low back disabilities.  Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998) (emphasis added).  As such, the new evidence 
is so significant to the issues in this case that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  As the additional evidence is both new 
and material, the application to reopen must be granted.  


B.  Secondary service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection may also be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
When aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected disability, the veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The VA orthopedic examination of April 2003 culminated in 
diagnoses that included right knee strain secondary to 
overuse to compensate for left leg disuse postoperatively and 
service-connected left knee disability.  There was residual 
chronic pain, weakness, stiffness, decreased range of motion, 
and intermittent altered gait with a limp.  A right knee 
osteochondral lesion of the patella was also diagnosed.  The 
examiner was of the opinion that that it was at least as 
likely as not that the veteran's right knee disability was 
related to her service-connected residuals of left knee 
injury and service-connected residuals of her right ankle 
injury.  The examiner remarked that there was substantial 
evidence to support the conclusion that she had a problem 
postoperatively in November 1984 with disuse of the left knee 
and left lower extremity, which was manifested as atrophy of 
the left lower extremity musculature necessitating extensive 
physical therapy.  This condition continued for a prolonged 
period of time, during which the veteran bore weight 
primarily on the right lower extremity.  

The orthopedic examiner also diagnosed L5-S1 disc bulge with 
residual chronic muscle spasm and pain.  The examiner was of 
the opinion that the veteran's "lower back condition, i.e., 
the mild disc bulge without neuroforaminal impingement is 
directly related to the residual of her left knee condition 
[and to her] left ankle and 


right ankle injury and residuals."  The examiner found that 
it was at least as likely as not that the service-connected 
left knee and bilateral ankle disabilities had aggravated her 
low back disability and had caused a recent increase in 
severity of that condition.  The examiner stated that a 
review of the record did not clearly indicate when the 
veteran "could have developed the bulging disc at L5-S1."  
The examiner noted that the veteran had injured her low back 
in a fall in service but that the injury had resolved.  The 
examiner also noted that although the veteran experienced an 
acute episode of back pain in 1985, residual disability was 
not shown.  By 1997, the examiner said, the veteran had an 
MRI that indicated that she had a mild disc bulge without 
neuroforaminal impingement of the nerves.  Although the 
examiner could not provide a complete rationale for the 
conclusion that the service-connected left knee and bilateral 
ankle disabilities resulted in back pain, it was clear that 
the veteran's altered gait had resulted from problems 
involving these service-connected disabilities.  The examiner 
stated that the altered gait had certainly applied a strain 
and had aggravated the musculature of the lumbosacral spine.  
The examiner therefore concluded that the veteran's low back 
condition was aggravated by her service-connected left knee 
and bilateral ankle disabilities.  

The orthopedic examiner's opinion provides a basis for 
finding that the evidence favoring a grant of secondary 
service connection for right knee and low back disabilities 
is in relative equipoise with the evidence supporting a 
denial of those claims.  In these circumstances, the veteran 
is entitlement to the benefit of the doubt on the material 
issue of whether an etiological relationship exists between 
the right knee and low back disabilities on the one hand and 
the service-connected left knee and bilateral ankle 
disabilities on the other.  See 38 U.S.C.A. § 5107(b).  It 
follows that secondary service connection must be granted for 
right knee disability and for disc bulge at L5-S1 with 
residual chronic muscle spasm and pain.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-58 (1990).  



ORDER

The application to reopen claims of entitlement to service 
connection for right knee and low back disabilities is 
granted.  

Service connection for right knee disability is granted.  

Service connection for disc bulge at L5-S1 with residual 
chronic muscle spasm and pain is granted.  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

